IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                   May 21, 2008
                                 No. 07-60486
                               Summary Calendar                Charles R. Fulbruge III
                                                                       Clerk

MARY W BENSON

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A29 348 491


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Mary W. Benson, a native and citizen of Kenya, has filed a petition for
review of the Board of Immigration Appeals’ (BIA) order denying her application
for asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). In rejecting Benson’s application, the BIA found that Benson
lacked credibility.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-60486

      On a petition for review of a BIA decision, this court reviews the factual
findings for substantial evidence. Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994).
Under the substantial evidence standard, this court will affirm the BIA’s
decision unless the evidence compels a contrary conclusion. Id. at 8. “The
applicant has the burden of showing that the evidence is so compelling that no
reasonable factfinder could reach a contrary conclusion.” Chen v. Gonzales, 470
F.3d 1131, 1134 (5th Cir. 2006).
      The decision of the BIA to reject Benson’s testimony as incredible is based
on a reasonable interpretation of the record and therefore is supported by
substantial evidence.   See Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).
Moreover, even if Benson’s testimony was deemed credible, the record does not
compel a finding that she is eligible for asylum, withholding of removal, and
relief under the CAT. See Chen, 470 F.3d at 1134. Accordingly, Benson’s
petition for review is DENIED.




                                        2